Citation Nr: 1234295	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from October 1963 to March 1964 and from May 1968 to August 1969.  The Veteran served in the Republic of Vietnam.  

In September 2007, the Board of Veterans' Appeals (Board) granted service connection for PTSD.  

This matter came before the Board on appeal from a September 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which implemented the Board's decision; assigned a 10 percent evaluation for the Veteran's PTSD; and effectuated the award as of March 4, 2003.  In December 2007, the RO increased the initial evaluation for the Veteran's PTSD from 10 to 30 percent and assigned a 50 percent evaluation for that disability for the period on and after February 23, 2007.  In March 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2009, the Board granted a 50 percent evaluation for the Veteran's PTSD for the period prior to February 23, 2007 and denied an evaluation in excess of 50 percent for his PTSD.  The Veteran subsequently appealed the United States Court of Appeals for Veterans Claims (Court).  

In March 2010, the Court granted the Secretary of the Department of Veterans Affairs' (VA) Motion to Remand; vacated that portion of the May 2009 Board decision which denied an initial evaluation in excess of 50 percent for the Veteran's PTSD; and remanded the Veteran's appeal.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2012, the Appeals Management Center (AMC) determined that the September 2007 rating decision was clearly and unmistakably erroneous in effectuating the award of service connection for PTSD as of March 4, 2003, and effectuated that award as of December 10, 2002.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  


REMAND

An October 2010 VA Vocational Rehabilitation Infeasibility Determination concludes that:  

Per review of his VA treatment records from 10/26/2009 to 10/18/2010, the Veteran has a history of chronic PTSD and has not been able to work since 2003.  From information gathered during his extended evaluation, he doesn't appear to be stable enough to return to the work force; therefore, he has been determined to be infeasible for further vocational services at this time.  

The report of an April 2012 VA PTSD examination for compensation purposes states that: the Veteran was diagnosed with PTSD; had no other diagnosed psychiatric disorder; reported that "he had participated in a job training program for veterans at a local Goodwill and 'tried working there, but it didn't work out;'" had "occupational and social impairment with reduced reliability and productivity;" and was assigned a Global Assessment of Functioning (GAF) score of 54.  The examiner commented that:

Veteran's symptoms continue to negatively impact his occupational and social functioning (moderate degree of severity).  Since the last examination in April 2010, he unsuccessfully attempted employment after a training period with Goodwill, but had difficulty adjusting to work-related stressors.  He is of advanced age with a number of medical problems and physical problems which further impair his functioning.  

The VA examiner neither commented on nor otherwise addressed the October 2010 VA Vocational Rehabilitation Infeasibility Determination.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further psychiatric evaluation would be helpful in resolving the apparent conflict between the October 2010 finding of infeasibility for VA vocational rehabilitation services and those of the April 2012 VA PTSD evaluation indicating a moderate level of disability.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record: (a) Orlando Vet Center records dated from September 2011 to the present; and (b) treatment records from the VA medical facilities in Miami, Tampa, and Orlando, dated from March 2012 to the present.  

2.  Then, after obtaining the above records, to the extent available, schedule the Veteran for a VA psychiatric examination for compensation purposes in order to determine the nature and severity of his PTSD.  The examiner should expressly discuss the October 2010 VA Vocational Rehabilitation Infeasibility Determination and advance an opinion as to the impact of the Veteran's PTSD upon his employability.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

